DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on April 12, 2021 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
2. The amendments filed April 06, 2021 have been entered, wherein claims 1, 6-9, 11, 13-17, and 19-20 were amended, claims 23-28 were added, and claims 2-5, 18 and 21-22 were cancelled. Accordingly, claims 1, 6-17, 19, 20 and 23-28 have been examined herein. The previous drawing objections, spec objections, claim objections, and 35 USC 112(b) rejections have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Objections
3. Claims 1, 6, 13, 14, 15, 19, 20 and 25 are objected to because of the following informalities: 
Claim 1, limitation (b), “the cyclone axis of rotation extends through the handle” should read “the cyclone axis of rotation extends through [the] a
Claim 1, limitation (c), “a handle having a hand grip portion” should read “[[a]] the handle having a hand grip portion” because “handle” was previously introduced.
Claim 6, line 3, “on opposite sides of the axis of rotation” should read “on opposite sides of the motor axis of rotation” to specify which axis of rotation is being referenced. 
Claim 6, line 5, “wherein at least the first axial” should read “wherein at least the first [[axial]] axially”
Claim 6, line 6, “extending row of energy storage members comprises” should read “extending row of the energy storage members comprises” to remain consistent when referencing the energy storage members (see line 4 of claim 6).
Claim 13, line 3, “extends through the volume defined by a perimeter” should read “extends through the volume defined by [[a]] the perimeter” because “perimeter” was previously introduced.
Claim 14, line 3, “extends through the volume defined by a perimeter” should read “extends through the volume define by [[a]] the perimeter” because “perimeter” was previously introduced.
Claim 15, line 5 of limitation (d), “housing having a battery housing air flow path” should read “housing having a 
Claim 19, line 2 of limitation (d), “extends through a volume defined by a perimeter of a filter” should read “extends through a volume defined by a perimeter of [[a]] the filter” because “filter” was introduced in limitation (a). 
Claim 20, line 3, “the portion of a filter” should read “[[the]] a portion of a filter”.
Claim 25, line 2, “the housing is removably mountable at a lower” should read “the housing is removably mountable at [[a]] the lower” because “lower end” was previously introduced in claim 25. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 seems to be redundant of claim 13 which causes confusion.
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US PGPUB 20060090290).
Regarding claim 19, Lau discloses a hand vacuum cleaner (fig. 2) having a front end, a rear end, an upper end and a lower end (see Lau’s annotated fig. 3 below), the hand vacuum cleaner comprising:

    PNG
    media_image1.png
    881
    674
    media_image1.png
    Greyscale

an air flow path from an air inlet (fig. 3, mouth end 24) to a clean air outlet (fig. 2, vents 5; [0043]) with an air treatment member (fig. 3, centrifugal chamber 11), a filter (fig. 7, filter 28) and a fan and motor assembly (fig. 3, fan 7 and motor 6) in the air flow path [0043], the motor and fan assembly having a motor axis of rotation (see Lau’s annotated fig. 3 below);
 
    PNG
    media_image2.png
    985
    577
    media_image2.png
    Greyscale

a hand vacuum cleaner body (see Lau’s annotated fig. 2 below);

    PNG
    media_image3.png
    502
    871
    media_image3.png
    Greyscale
 
(c) a handle having a hand grip portion (see Lau’s annotated fig. 2 above); and, 
(d) a plurality of energy storage members (Paragraph 0026 teaches power source 8 may be batteries)  wherein the motor axis of rotation extends through a volume defined by a perimeter of a filter (fig. 7 teaches the filter 28 of filter base 29 defines a volume defined by a perimeter. Figure 3 teaches the motor axis of rotation extends through the filter base 29. Therefore, the motor axis of rotation extends through a volume defined by a perimeter of a filter).
Regarding claim 27, Lau discloses wherein the filter is a pre-motor filter (paragraph 0035 teaches filter 28 is a pre-motor filter).
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 17, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US PGPUB 20060090290) in view of Stickney (US PGPUB 20170209014).
Regarding claim 1, Lau teaches a hand vacuum cleaner (fig. 2) having a front end, a rear end, an upper end and a lower end (see Lau’s annotated fig. 3 below), the hand vacuum cleaner comprising:

    PNG
    media_image1.png
    881
    674
    media_image1.png
    Greyscale

an air flow path from an air inlet (fig. 3, mouth end 24) to a clean air outlet (fig. 2, vents 5; [0043]) with a cyclone (paragraph 0030, air circulates around centrifugal chamber 11 in a cyclonic fashion)  and a fan and motor assembly (fig. 3, fan 7 and motor 6) in the air flow path [0043], the motor and fan assembly having a motor axis of rotation (see Lau’s annotated fig. 3 below) and the cyclone having a cyclone axis of rotation (see Lau’s annotated fig. 3 below) wherein the cyclone axis of rotation and the motor axis of rotation are generally parallel (see Lau’s annotated fig. 3 below. The cyclone axis of rotation and the motor axis of rotation are generally parallel); 

    PNG
    media_image4.png
    902
    460
    media_image4.png
    Greyscale

a hand vacuum cleaner body (see Lau’s annotated fig. 2 below)

    PNG
    media_image5.png
    489
    755
    media_image5.png
    Greyscale

 and the cyclone axis of rotation extends through the handle (see Lau’s annotated fig. 3 below. The indicated structure qualifies as a handle because an operator can grasp the vacuum from the indicated structure); 

    PNG
    media_image6.png
    970
    584
    media_image6.png
    Greyscale
 
(c) a handle having a hand grip portion (see Lau’s annotated fig. 3 above); and, 
(d) a plurality of energy storage members (paragraph 0026 teaches the power source 8 may be batteries)  wherein the plurality of energy storage members  are located in a housing (fig. 2 teaches the power source 8, which includes the batteries, is a housing) that forms a portion of the exterior surface of the hand vacuum cleaner (fig. 2, the power source 8 forms a portion of the exterior surface of the hand vacuum cleaner).
Lau seems to suggest that the power source 8 is removably attached based on the tabs located on the power source 8. However, Lau does not explicitly teach wherein the plurality of energy storage members are located in a removable housing, wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner. 
However, Stickney teaches a hand vacuum cleaner wherein the plurality of energy storage members are located in a removable housing (fig. 4 illustrates the plurality of energy storage members 56 located in a removable housing (paragraph 0035 teaches the battery pack is removably mounted to the main body)), wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (fig. 3 illustrates the main body, wherein the removable battery housing is removed while the fan and motor assembly remains in position in the hand vacuum cleaner). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Stickney to provide a hand vacuum cleaner wherein the plurality of energy storage members are located in a removable housing, and wherein the removable housing is removable while the fan and motor assembly remain in position in the hand vacuum cleaner. Doing so would allow the removable battery housing to be removed once it had been depleted of charge and replaced by a second removable battery housing with full charge. The incorporation of a removable battery housing would allow the operator to continuously vacuum and not be governed by the state of charge of the battery. 

Regarding claim 16, Lau in view of Stickney teaches the claimed invention as rejected above in claim 1. Additionally, Lau, as modified by Stickney, teaches wherein the handle is located at the rear end of the hand vacuum cleaner (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the handle is located “at” the rear end of the hand vacuum cleaner), the handle has a handle axis extending between upper and lower ends of the handle (see Lau’s annotated fig. 3 below) and the plurality of energy storage members  and the motor and fan assembly are positioned at the lower end of the handle (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the plurality of batteries, located in the power source 8, and the motor 6 and fan 7 are positioned “at” the lower end of the handle).  

    PNG
    media_image7.png
    896
    773
    media_image7.png
    Greyscale

Regarding claim 17, Lau in view of Stickney teaches the claimed invention as rejected above in claim 1. Additionally, Lau, as modified by Stickney, teaches wherein the handle is located at the rear end of the hand vacuum cleaner (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the handle is located “at” the rear end of the hand vacuum cleaner), the handle has a handle axis extending between upper and lower ends of the handle (see Lau’s annotated fig. 3 below) and the plurality of energy7Appl. No. 16/199,777Reply to the Office Action of January 7, 2021 Amendment dated April 6, 2021storage members  and the motor and fan assembly are positioned at the upper end of the handle (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the plurality of batteries, located in the power source 8, and the motor 6 and fan 7 are positioned “at” the upper end of the handle).  

    PNG
    media_image8.png
    724
    625
    media_image8.png
    Greyscale

Regarding claim 25, Lau in view of Stickney teaches the claimed invention as rejected above in claim 1. Lau, as modified by Stickney, does not teach wherein the handle comprises a pistol grip handle having a lower end, the housing is removably mountable at a lower end of the handle  and a lower end of the motor and fan assembly is provided at the lower end of the hand vacuum cleaner.
  However, Stickney further teaches wherein the handle comprises a pistol grip handle (fig. 2, pistol grip handle 14 [0092]) having a lower end (see Stickney’s annotated fig. 2 below), 

    PNG
    media_image9.png
    507
    689
    media_image9.png
    Greyscale

the housing is removably mountable at a lower end of the handle (fig. 2, battery pack 11 is removably mounted at the lower end of the handle)  and a lower end of the motor and fan assembly is provided at the lower end of the hand vacuum cleaner (The term “at” does not require any specific structural relationship. Therefore, a lower end of the motor and fan assembly (fig. 3, motor 42 and fan 43) is provided at  the lower end of the hand vacuum cleaner).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Stickney to incorporate the further teachings of Stickney to provide a hand vacuum cleaner having a pistol grip handle. Specifically, it would have been obvious to replace Lau’s handle and battery housing with a pistol grip handle and removable battery housing located directly below the pistol grip handle. Doing so would improve the ergonomics and comfort of the user.  

Regarding claim 26, Lau in view of Stickney teaches the claimed invention as rejected above in claim 25. Additionally, Lau, as modified by Stickney, teaches wherein the housing is removable in a downward direction (Lau, as modified by Stickney in the rejection of claim 25, .  
Regarding claim 28, Lau teaches the claimed invention as rejected above in claim 19. Lau seems to suggest that the power source 8 is removably attached based on the tabs located on the power source 8. However, Lau does not explicitly teach wherein the plurality of energy storage members are provided in a removable housing and the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner.
However, Stickney teaches a plurality of energy storage members are provided in a removable housing (fig. 4 illustrates the plurality of energy storage members 56 provided in a removable housing (paragraph 0035 teaches the battery pack is removably mounted to the main body)), and the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (fig. 3 illustrates the main body, wherein the removable battery housing is removed while the fan and motor assembly remains in position in the hand vacuum cleaner). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Stickney to provide a hand vacuum cleaner wherein the plurality of energy storage members are provided in a removable housing, and wherein the removable housing is removable while the fan and motor assembly remain in position in the hand vacuum cleaner. Doing so would allow the removable battery housing to be removed once it had been depleted of charge and replaced by a second removable battery housing with full charge. The incorporation of a removable battery housing would allow the operator to continuously vacuum and not be governed by the state of charge of the battery. 
7 is rejected under 35 U.S.C. 103 as being unpatentable over Pougher et al. (US PGPUB 20200129028), hereinafter Pougher, in view of Hwang et al. (US Patent 9757001), hereinafter Hwang.
Regarding claim 7, Pougher teaches a hand vacuum cleaner [0078] a front end, a rear end, an upper end and a lower end (see Pougher’s annotated fig. 7 below), the hand vacuum cleaner comprising:

    PNG
    media_image10.png
    672
    1013
    media_image10.png
    Greyscale

an air flow path from an air inlet (fig. 8, passage 19; [0081]) to a clean air outlet (fig. 6 teaches the suction source is surrounded by vents. Additionally, fig. 10 teaches a clean air outlet located downstream of the suction motor 30 (see Pougher’s annotated fig. 10 below)) with an air treatment member (fig. 8, dirt collection chamber 18 includes a cyclonic separator [0078]) and a fan (fig. 10, fan 33; [0086]) and motor assembly (fig. 10, motor 30) in the air flow path [0089], the motor and fan assembly having a motor axis of rotation (fig. 10, axis A; paragraph 0086); 

    PNG
    media_image11.png
    615
    795
    media_image11.png
    Greyscale

(b) a hand vacuum cleaner body (see Pougher’s annotated fig. 7 below); 

    PNG
    media_image12.png
    638
    802
    media_image12.png
    Greyscale

(c) a handle having a hand grip portion (see Pougher’s annotated fig. 7 above); and, 
(d) a plurality of energy storage members (fig. 8, first portion 54 houses a first group of a plurality of battery cells and second portion 56 houses a second group of a fewer number of battery cells [0097]) are located in a housing (fig. 8, battery 23 has a housing having first and  that forms a portion of the exterior surface of the hand vacuum cleaner (fig. 8, first end 50 of the battery housing forms a portion of the exterior surface of the hand vacuum cleaner), wherein at least first and second axially extending rows of the energy storage members are provided (see Pougher’s annotated fig. 8 below. Pougher teaches first and second axially extending rows of the energy storage members are provided. The claim language does not specify what axis the first and second rows axially extend with respect to. Therefore, Pougher teaches first and second axially extending rows of the energy storage members are provided) and wherein the second axially extending  row of energy storage members  is longer than the first axially extending  row of energy storage members (see Pougher’s annotated fig. 8 below. The second axially extending row of energy storage members is longer than the first axially extending row of energy storage members).  

    PNG
    media_image13.png
    528
    992
    media_image13.png
    Greyscale

Pougher does not explicitly teach a plurality of energy storage members located in a removable housing, wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner. 
 (fig. 3, discharge ports 33). Additionally, Hwang teaches the battery 34 is separably mounted in the battery compartment 35 so that a used battery 34 may be separated from the auxiliary cleaner 30 (col. 5, lines 41-45). Hwang also teaches the removable battery housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (fig. 3, battery 34 is removable while the fan and motor assembly (located in suction device portion 32) remains in position in the hand vacuum cleaner).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pougher to incorporate the teachings of Hwang to provide a hand vacuum cleaner having an air flow path from an air inlet to a clean air outlet, wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner. Specifically, it would have been obvious to modify Pougher’s battery housing to be removable. Doing so would allow a separate, fully charged battery housing to replace the drained battery housing once the original battery housing has been depleted of charge. This allows the operator to continue to vacuum and not be governed by the state of charge of the battery housing. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pougher et al. (US PGPUB 20200129028), hereinafter Pougher, in view of Hwang et al. (US Patent 9757001), hereinafter Hwang as applied to claim 7 above, and further in view of Smith (US PGPUB 20130091815).
Regarding claim 9, Pougher in view of Hwang teaches the claimed invention as rejected above in claim 7. Pougher in view of Hwang does not teach wherein a filter is provided in the air flow path and the filter is positioned overlying at least one of the first and second axially extending rows of energy storage members.  
However, Smith teaches a hand vacuum cleaner wherein a premotor filter is provided in the air flow path (fig. 27, premotor filter 440).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pougher in view of Hwang to incorporate the premotor filter teaching of Smith in order to provide a hand vacuum cleaner having a premotor filter located in the air flow path. Specifically, it would have been obvious to include a premotor filter at the inlet 103 of the motor in Pougher’s figure 10. Doing so would further separate fine dust particles from the airstream which would help keep the motor fan assembly clean and in proper working condition. 
Pougher in view of Hwang and further in view of Smith teaches wherein a filter is provided in the air flow path (a premotor filter is now located in the air flow path) and the filter is positioned overlying at least one of the first and second axially extending rows of energy storage members (Pougher fig. 9. The premotor filter is located at the inlet of the motor 30. When viewed from the side, as seen in figure 9, the premotor filter is coincident with the motor 30. Additionally, as the hand vacuum cleaner changes orientations and configurations during operation, the filter will be positioned to overly at least one of the first and second axially extending rows of energy storage members).
Regarding claim 10, Pougher in view of Hwang teaches the claimed invention as rejected above in claim 7. Pougher in view of Hwang does not teach wherein a filter is provided in the air flow path and the filter is a pre-motor filter and the axis of rotation extends through a volume defined by a perimeter of the pre-motor filter.  
However, Smith teaches a hand vacuum cleaner wherein a premotor filter is provided in the air flow path (fig. 27, premotor filter 440).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pougher in view of Hwang to incorporate the premotor filter teaching of Smith in order to provide a hand vacuum cleaner having a premotor filter located in the air flow path. Specifically, it would have been obvious to include a premotor filter at the inlet 103 of the motor in Pougher’s figure 10. Doing so would further separate fine dust particles from the airstream which would help keep the motor fan assembly clean and in proper working condition.
Pougher in view of Hwang and further in view of Smith teaches wherein a filter is provided in the air flow path (a premotor filter is now located in the air flow path) and the filter is a pre-motor filter (the filter is a premotor filter) and the axis of rotation extends through a volume defined by a perimeter of the pre-motor filter (Pougher fig. 10, The axis of rotation A now extends through a volume defined by a perimeter of the premotor filter, which is located at the inlet 103 of the motor 30).  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pougher et al. (US PGPUB 20200129028), hereinafter Pougher, in view of Hwang et al. (US Patent 9757001), hereinafter Hwang and further in view of Smith (US PGPUB 20130091815) as rejected above in claim 9, and yet further in view of Brown et al. (US PGPUB 20200077855), hereinafter Brown.
Regarding claim 12, Pougher in view of Hwang and further in view of Smith teaches the claimed invention as rejected above in claim 9. Pougher in view of Hwang and further in view of Smith does not teach a post-motor filter and the axis of rotation extends through a volume defined by a perimeter of the post-motor filter.  
However, Brown teaches a vacuum cleaner including a premotor filter 24106 (fig. 24) and a post motor filter 26310 (fig. 52) located in the motor-battery assembly 24102 (both figures 24 and 52 show motor-battery assembly 24102). Additionally, Brown’s axis of rotation extends through a volume defined by a perimeter of the post-motor filter. Lastly, Brown teaches the post motor filter can be a fine filtration filter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pougher in view of Hwang and further in view of Smith to incorporate the post motor filter teaching of Brown to provide a hand vacuum cleaner having a post motor filter, wherein the axis of rotation extends through a volume defined by a perimeter of the post-motor filter. Doing so would further filter fine particles from the air flow before the air flow is exhausted to the surroundings, further achieving separating debris from the airflow. 
Regarding claim 13, Pougher in view of Hwang and further in view of Smith and yet further in view of Brown teaches the claimed invention as rejected above in claim 12. Additionally, Pougher in view of Hwang and further in view of Smith and yet further in view of Brown teaches wherein an axis of at least one of the first and second axially extending rows of energy storage members extends through the volume defined by a perimeter of the post- motor filter (Pougher fig. 10, the post motor filter, as incorporated in the rejection of claim 12, an axis).  

    PNG
    media_image14.png
    582
    755
    media_image14.png
    Greyscale

Regarding claim 14, Pougher in view of Hwang and further in view of Smith and yet further in view of Brown teaches the claimed invention as rejected above in claim 12. Additionally, Pougher in view of Hwang and further in view of Smith and yet further in view of Brown teaches wherein an axis of at least one of the first and second axially extending rows of energy storage members extends through the volume defined by a perimeter of the post- motor filter (Pougher fig. 10, the post motor filter, as incorporated in the rejection of claim 12, is positioned downstream of motor 30, similar to Brown’s fig. 52. Pougher’s annotated fig. 9 (see below) indicates an axis of the second axially extending row of energy storage members an axis).  

    PNG
    media_image14.png
    582
    755
    media_image14.png
    Greyscale

Allowable Subject Matter
7. Claim 15 is allowed.
Claims 6, 8, 11, 20, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Lau (US PGPUB 20060090290) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the energy storage members and the motor and fan assembly as particularly claimed in combination with all other elements of claim 1.
Regarding claim 20, Lau (US PGPUB 20060090290) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the filter and the energy storage members as particularly claimed in combination with all other elements of claim 1. 
Regarding claim 23, Lau (US PGPUB 20060090290) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship and shape of the removable housing and energy storage members as particularly claimed in combination with all other elements of claim 1. 
Claim 24 is indicated as allowable for depending from claim 23.
Regarding claim 8, Pougher et al. (US PGPUB 20200129028) in view of Hwang et al. (US Patent 9757001) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the array of energy storage members and the filter as particularly claimed in combination with all other elements of claim 7.
Regarding claim 11, Pougher et al. (US PGPUB 20200129028) in view of Hwang et al. (US Patent 9757001) and further in view of Smith (US PGPUB 20130091815) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the filter and the energy storage members as particularly claimed in combination with all other elements of claims 9 and 7.
Regarding claim 15, Brown et al. (US PGPUB 20200077855) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the fluidically isolated battery housing air flow path as particularly claimed in combination with all other elements of claim 15. 
Response to Arguments
8. Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, Applicant argues Brown does not anticipate the amended claim language of claim 1 (page 14 of Applicant’s remarks).  However, the new rejection relies only on Lau in view of Stickney to teach the amended claim language of claim 1. See the above rejection for more detail. 
Additionally, Applicant argues Brown does not teach the amended claim language of claim 19 (page 19 of Applicant’s remarks). However, the new rejection relies only on Lau to anticipate the amended claim language of claim 19. 

Conclusion
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723